Citation Nr: 0819123	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  99-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to service connection for headaches.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 14, 1953 to September 
19, 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating 
decision.  A personal hearing at the RO was held in June 
1999.  

In April 2003, the Board promulgated a decision which denied 
service connection for memory loss, bruxism, and a headache 
disorder, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In July 2004, the Court granted a joint motion to vacate and 
remand the April 2004 Board decision.  

In December 2004, the Board remanded the appeal to the RO for 
additional development.  By rating action in August 2005, the 
RO granted service connection for bruxism and denied service 
connection for memory loss and a headache disorder.  

In December 2005, the Board denied service connection for 
memory loss and a headache disorder, and the veteran appealed 
to the Court.  In November 2007, the Court vacated and 
remanded the December 2005 Board decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A disability manifested by memory loss was not present in 
service or until many years after service, and there no 
competent medical evidence that any current memory loss is 
related to service.  

3.  A headache disorder was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current headache disorder is related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have memory loss due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran does not have a headache disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for memory loss and a headaches disorder, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in March 2001 was sent by VA to 
the veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in November 2002, and August 2005.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in or was 
otherwise related to service, of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA at least six times during the pendency of the appeal and 
testified at a hearing at the RO in June 1999.  Further, in a 
letter received in April 2008, the veteran indicated that he 
had no additional evidence to submit and requested that the 
Board proceed immediately with adjudication of his claim.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any memory loss or 
headache problems in service.  The service medical records 
showed that the veteran was hospitalized for a disability 
characterized as a preexisting schizophrenic disorder, 
manifested by a catatonic state some 17 days after his 
induction into service.  Hospital records showed that the 
veteran was ambulatory on admission and appeared extremely 
nervous and anxious, showing signs of depression and severe 
anxiety.  He was almost mute - only answering an occasional 
question and appeared very regressed.  He was observed on the 
closed ward and continued to be barely communicable.  He 
underwent six electroconvulsive therapy (ECT) treatments from 
June 24, to July 10, 1953, and showed some improvement though 
he remained shy and withdrawn.  He continued to improve and 
was transferred to the open ward on July 20, 1953.  His only 
complaint was stomach trouble, which he had prior to service.  
A Medical Evaluation Board (MEB) determined that the veteran 
was not fit for military service and he was discharged from 
service in September 1953.  The final diagnosis was 
schizophrenic reaction, catatonic type, acute, severe, 
manifested by withdrawal, mutism, negativism, confusion and 
agitation.  The MEB opined that this was a predisposed 
problems due to a lifelong history of family strife and shy 
withdrawn behavior, and that it existed prior to service.  

A questionnaire, completed by the veteran's mother, indicated 
that he had always been nervous and that if he didn't get his 
way, he would go into a rage and sometimes throw things.  For 
the most part, the veteran had always been the same and had 
very little ambition and believed in nothing.  She said that 
he hung around the corner and liked to gamble.  She reported 
that he loved his parents and siblings, but that he ran away 
from home three times and stayed out all hours of the night.  
The veteran repeated the first grade twice, was expelled from 
school twice, and was arrested three or four times for 
disturbance of the peace, gambling, and "hit and skip" 
(leaving the seen of an automobile accident).  She reported 
that he worked a number of jobs after quitting school in the 
ninth grade, but that he did not hold any job longer than 
seven or eight months.  Most of the time, he quit or was 
fired because he couldn't get along with anyone and always 
wanted to fight.  He felt like he was always being imposed 
upon.  

On VA examinations in November 1997, the veteran reported a 
history of chronic headaches since his electroshock 
treatments in service.  The reports noted that the claims 
file was not made available for review.  A neurologic 
examination was within normal limits and no clinical or 
diagnostic studies were conducted.  The diagnosis on 
neurologic examination was chronic incapacitating headaches, 
precipitated by electroconvulsive therapy in 1954.  

VA progress notes associated with the claims file in March 
1999 showed that the veteran was seen for various maladies, 
including headaches on numerous occasions from 1994 to 1997.  
The first reported headache complaint was in January 1995.  

Medical reports from the Federal Bureau of Prisons, received 
in October 1999 showed treatment for various maladies, 
including occasional headaches from 1992 to 1993.  The first 
reported complaint of headaches was in July 1992.  

At a personal hearing at the RO in June 1999, the veteran 
testified that he had constant headaches and memory loss 
beginning when he was given ECT in service and that he did 
not know who his family was for about ten years after he was 
discharged from service.  He asserted that several doctors 
had told him that his headaches and memory loss were related 
to his electroshock treatments in service, but said that he 
could not remember the names of any of them.  He testified 
that he did not seek help from the VA prior to this claim 
because he was afraid that he would have to undergo 
electroshock therapy again, and that he had to provide for 
his family.  

The veteran was examined by VA in July 2001 to determine the 
nature and etiology of his headaches.  The examiner noted 
that the claims file was not available for review, and 
included a history of headaches as reported by the veteran.  
The examiner noted that after an exhaustive search of medical 
sources, he was unable to find any literature that discussed 
a relationship between ECT and chronic daily headaches.  He 
noted that there were two articles on the subject of 
transient headaches but nothing indicating longstanding and 
unremitting headaches from electroshock therapy as claimed by 
the veteran.  The examiner opined that, based on the 
veteran's historical description of when his headaches 
allegedly occurred for the first time in relation to when he 
was administered his first electroshock treatment, he 
believed it was at least as likely as not that his current 
headaches were secondary to his electroshock treatments.  

On VA neurological examination in September 2002, the 
examiner indicated that a review of the literature indicated 
that electroconvulsive therapy can cause headaches but that 
they tended to occur during therapy and sometimes lasted for 
as much as eight months after treatment.  The examiner opined 
that based on the fact that the veteran did not report any 
headaches for approximately 39 years after his ECT, it was 
not at least as likely as not that his current headaches were 
related in any way to the ECT in service.  

On VA neurologic examination in July 2005, the examiner 
indicated that the claims file was reviewed and provided a 
detailed description of the veteran's medical history from 
service to the present.  He noted that while the veteran 
reported that his headaches began with the first ECT 
treatment and that he claimed to have reported them to 
hospital personnel, the service medical records did not show 
any complaints of headaches.  The veteran then said that he 
only told his private physician about his headaches after 
service.  The examiner noted that the first reported 
complaint of headaches was in 1992, when the veteran was in 
prison.  The veteran described his headaches as a 9/10 and 
located around the top of his head.  There were not 
precipitated by anything in particular; that they lasted for 
an entire day, and that they never truly went away.  A 
neurological examination was essentially normal with no focal 
point and no apparent deficits.  The impression was chronic 
tension type headaches.  The examiner explained that even if 
it were to be accepted that the veteran, in fact, suffered 
headaches as a direct result of ECT, which is a phenomenon 
that can occur in up to 45 percent of patients receiving ECT, 
it would be less likely than not that the headaches 
experienced at present or those ensuing in the decades 
following his ECT were the same since in all cited studies, 
no reports of patients exist who have suffered headaches from 
ECT for such extended periods of time.  The examiner opined 
that it was less likely than not that the veteran's current 
headaches were related to service and were more probable due 
to an overuse of headache medications.  

On VA psychiatric examination in July 2005, the examiner 
indicated that he reviewed the claims file in its entirety, 
and included a detailed description of the veteran's medical 
history.  A mental status examination was essentially within 
normal limits except for some mildly constricted affect, 
spotty memory for remote events, and poor judgment.  The 
impression was pain disorder, chronic.  The examiner 
indicated that he had reviewed all of the evidence of record, 
including the articles on ECT, and opined that the veteran's 
memory loss and chronic headaches were not related to his ECT 
treatment in service.  

A private psychological evaluation report, received at the RO 
in November 2005, showed that the veteran underwent a series 
of psychological tests for memory loss in October 2005.  At 
that time, the veteran reported that he had problems with 
memory loss and headaches since his electric shock treatments 
(ECT) in service in 1953.  The veteran reported that he had 
little recollection of the in-service treatments but believed 
that his memory was fine prior to the treatments.  He 
reported that he was "forcibly" sent to a base hospital 
"in a straight jacket" and forced to undergo six ECT 
treatments during service.  Historically, the veteran 
reported that his childhood was normal and fun, and he denied 
any learning or behavioral problems in school.  Prior to 
service, he reported that he worked in construction, the 
longest period of employment was about two years, and denied 
any problems with his bosses or coworkers.  Psychological 
testing for memory revealed very significant deficits in the 
veteran's ability to encode, store, and retrieve information.  
However, his working and recognition memory remained intact.  
The examiner noted that the veteran denied any history of a 
head injury, seizure disorder, substance abuse, or dependence 
problems and that he reported a history of memory problems 
ever since ECT treatments in service.  The examiner also 
noted that there was substantial evidence that ECT treatments 
can cause neurological impairments in memory functioning.  
Based on the veteran's history, the examiner opined that the 
ECT treatments in service were the direct and proximate cause 
of his ongoing and significant memory deficits.  

Analysis

In December 2005, the Board denied service connection for 
memory loss and headaches based on two VA opinions which 
found no relationship between the veteran's current memory 
problems and headaches and service, and the fact that there 
was no objective or competent evidence of any problems or 
manifestations of a memory loss or headache disorder in 
service or until nearly four decades after service.  The 
Board also found that the veteran's assertions that he had 
chronic memory problems and headaches since his initial ECT 
treatment in service was not credible.  In the November 2007 
Memorandum Decision, the Court focused its attention on one 
of the Board's findings that the veteran's testimony was 
"lacking in credibility because it was not supported by any 
contemporaneous evidence" and vacated the decision for a 
"credibility determination."  The Court pointed out that 
the absence or lack of contemporaneous evidence "does not, 
in and of itself, render lay evidence not credible" (citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, 
in adjudicating this claim, the Board must address the 
veteran's credibility.  

As will be discussed below, the Board finds that the veteran 
has provided inconsistent and conflicting statements 
concerning his medical and personal history to such extent 
that his testimony and contentions are found to be 
unreliable.  His assertions are further brought into question 
by the observations and opinions of his mother provided to 
service healthcare providers contemporaneously with his 
medical treatment in service.  

For example, on an October 2005 private psychological 
evaluation, the veteran described himself as having had a 
normal childhood and that he had a good relationship with his 
parents.  He reported that although he quit school in the 
ninth grade when he was 16 years old, he denied any learning 
or behavioral problems in school.  Prior to service, the 
veteran reported that he worked as a laborer in construction 
and that his longest period of employment was two years.  He 
denied that he had any problems with his supervisors or co-
workers.  

On VA psychiatric examination in July 2005, the veteran 
reported that he quit school to help the family on their farm 
and claimed that his parents supported his decision.  At the 
personal hearing in June 1999, he testified that he never had 
any emotional or psychiatric problems or any run-in with the 
law prior to service.  

However, in a statement provided to service healthcare 
providers in 1953, his mother reported that the veteran had 
always been very nervous and high strung, and that if he 
didn't get his way, he went into a tantrum and sometimes 
threw things.  She reported that he had always been the same 
person and that he had very little interest in anything.  He 
had no ambition, was seldom at home, and stayed out all hours 
of the night.  He repeated the first grade twice, was 
expelled from school twice, ran away from home three times, 
and was arrested three or four times.  She described his 
employment history in detail and noted that he did not work 
at any one place for more than eight months.  She reported 
that he quit or was fired from each job because he could not 
get along with anyone and often got into fights.  She 
reported that while the veteran loved his parents, he did not 
show them much respect.  His favorite things to do involved 
hanging out on the corner and gambling.  

On VA psychiatric examination in July 2005, the veteran 
reported that his headaches began after his initial ECT 
treatment in service, and that he had them every day from the 
time he wakes up till he goes to bed.  He denied having a 
single headache free day since his first ECT treatment and 
rated his headaches as an 8 or 9 on a scale of 0 to 10.  
However, when seen by VA on an outpatient basis in February 
and August 1996, the veteran stated that he had headaches 
only occasionally.  In fact, although he was seen by VA on 
numerous occasions for various maladies from 1994 to 1999, 
the records rarely showed any complaints of headaches.  

At the personal hearing in June 1999, the veteran testified 
that he didn't know why he was sent to the hospital and that 
he never had any problems prior to that time.  He said that 
he was admitted to the base hospital for a day or two, then 
given a shot, put in a straight jacket and shipped to Valley 
Forge Army Hospital "for no reason at all."  (T p.3).  He 
also testified that there was no family history of 
psychiatric illness.  In regard to the latter statement, the 
Board notes that on VA psychiatric examination in November 
1997, the veteran reported that one brother had multiple 
psychiatric hospitalizations.  

The service medical records showed that the veteran was 
referred to the base hospital for evaluation because he did 
not get along with other servicemen and was apparently teased 
by them.  He was extremely nervous and anxious and showed 
signs of depression and severe anxiety.  He was almost mute 
and only answered an occasional question, usually with a 
single word.  He sat in a chair with his head down and shook 
all over.  He was unable to talk and appeared very regressed.  
The initial diagnosis was schizophrenic reaction and he was 
transferred to Valley Forge Army Hospital (VFAH) on the same 
day.  The records do not show that he was put in a straight 
jacket or restrained in any way when transferred to the VFAH.  
At that facility, the veteran was observed on the closed ward 
and was barely communicable.  He received six ECT treatments 
between June 24, and July 10, 1953, and showed marked 
improvement.  He was transferred to the open ward on July 20, 
1953, and while he remained shy and withdrawn, he was 
generally interested in making an adjustment and was capable 
of taking part in activities and going on pass.  The final 
diagnosis was schizophrenic reaction, catatonic type, acute, 
severe, manifested by withdrawal, mutism, negativism, 
confusion and agitation which existed prior to service.  

It is evident that the veteran's recollection of his pre-
service and service experiences were significantly different 
than those observed by his immediate family members and 
recorded in the service medical records.  In the veteran's 
favor, however, the Board notes that psychological testing in 
October 2005 revealed very significant deficits in his 
ability to encode, store, and retrieve information.  
Furthermore, the veteran admits to difficulty with both long 
and short term memory and has said on several occasions that 
he does not recall much of what he experienced in service or 
subsequent thereto.  The fact that the veteran has provided 
inconsistent and sometimes contradictory statements on 
material matters concerning his personal and medical history 
raises serious questions as to his ability to provide 
accurate and reliable information.  In light of the 
discussion above, the Board finds that reliance on the 
veteran's recollections and any medical opinion based on his 
self-described medical history, alone, is of little probative 
value.  

Turning to the merits of the veteran's claim, the Board 
observes that the service medical records are silent for any 
complaints, treatment, or diagnosis referable to any memory 
loss or headaches.  The first reported complaint of any 
headache problem was in 1992, when the veteran was 
incarcerated.  The first reported complaint of any memory 
problem was with the filing of this claim in October 1997.  
Although the veteran claims that he has had memory problems 
and chronic, severe headaches every day since his first ECT 
treatment in service, and that he was treated by numerous 
private physicians since service, he has not provided the 
name of a single healthcare provider who had treated him 
prior to 1992.  

In fact, the veteran has not provided any credible evidence 
to support his assertions.  While the veteran is competent to 
testify as to the symptoms he has experienced, he is not 
competent to testify to the fact that what he experienced in 
service is the same condition that he is currently diagnosed 
with.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

To the extent the veteran is contending that he has had 
memory loss and chronic headaches since service, his 
contentions are outweighed by negative post-service medical 
evidence until some 39 years after discharge from service.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

In this case, the veteran was afforded VA neurological and 
psychiatric examinations for the express purpose of 
determining the nature and etiology of his headaches and 
memory loss.  The VA examiners reviewed the claims file and 
offered opinions to the effect that the veteran's current 
headaches were not related the ECT treatments he received in 
service.  The VA neurologist in September 2002, explained 
that while ECT treatment has been implicated in causing 
headaches, the headaches tended to occur during treatment and 
usually caused some problems with compliance with ECT 
treatment.  He noted that since there were no reported 
headaches in service or until some 39 years after service, it 
was less likely than not that the veteran's current headaches 
were related to service.  The neurologist also cited to four 
studies on the subject and concluded that the veteran's 
headaches were not related in anyway to service.  

In July 2005, the VA examiner noted that while headaches can 
occur as a direct result of ECT treatment in up to 45 percent 
of the cases, it was less likely than not that the veteran's 
current headaches or any headaches he had in the ensuing 
decades after service were the same that he reportedly had 
during service.  The physician noted that the case studies 
did not show a single report of chronic headaches for any 
extended period of time subsequent to ECT treatments.  He 
concluded that the veteran's headaches were more likely due 
to medication overuse given his history of taking Motrin 
multiple times a day.  

Similarly, the VA psychiatric examiner in July 2005 indicated 
that he had reviewed a number of articles on the subject of 
ECT and memory loss associated with ECT treatment, and opined 
that the veteran's current memory loss was not related to the 
ECT treatments in service.  The Board finds the medical 
opinions persuasive as they were based on a longitudinal 
review of the entire record.  

The two favorable medical opinions which related the 
veteran's headaches to the ECT treatments were based 
primarily on the veteran's self-described history of chronic 
problems since his first ECT treatment in service.  However, 
neither opinion offered any discussion or analysis for the 
conclusions reached.  In fact, after reviewing the claims 
file, including the medical treatises and finding no 
objective evidence of any chronic headache complaints until 
many years after service, one of the neurologists revised his 
opinion and concluded that the veteran had current chronic 
"tensional" type headaches that were not related to 
military service.  The Court has held that the Board is not 
bound to accept a diagnosis based solely on an 
unsubstantiated history as provided by the veteran.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990), reconsidered, 1 Vet. App. 
406 (1991); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(a medical statement, unenhanced by any additional medical 
comment, does not constitute "competent medical evidence.")  

As there is no credible medical evidence of record suggesting 
a connection between the veteran's current memory loss or 
headaches and service, and no credible evidence of any 
manifestations or symptoms in service or until nearly four 
decades after service, the Board finds no basis to grant 
service connection.  Accordingly, the appeal is denied.  




ORDER

Service connection for memory loss is denied.  

Service connection for a headache disorder is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


